Exhibit 10.1


gslogo9.jpg [gslogo9.jpg]


625 WESTPORT PKWY., GRAPEVINE, TX. 76051 P: 817 424 2000 F: 817 424 2002


March 1, 2018


Mr. Daniel A. DeMatteo
625 Westport Parkway
Grapevine, Texas 76051
RE:    Amendment to Executive Employment Agreement
Dear Dan:
This letter agreement (this “Amendment”) amends the Executive Employment
Agreement dated May 10, 2013 (the “Base Agreement”) between you (“Executive) and
GameStop Corp. (the “Company”) as follows:
1.    The reference to “$900,000” in Section 3(a) of the Base Agreement is
hereby changed to “$400,000.”
2.    The following sentence is hereby added to the end of Section 4(b) of the
Base Agreement: “In addition, and without limiting the foregoing, a Disability
shall be deemed to have occurred if and at such time as Executive becomes
entitled to receive benefits under any long-term disability plan or policy
maintained by the Company.”
Except as otherwise set forth in this Amendment, all of the terms and conditions
of the Base Agreement remain unchanged.
To confirm your agreement with the foregoing, please countersign this Amendment
in the space below provided.
GAMESTOP CORP.
/s/ Gerald R. Szczepanski
Gerald R. Szczepanski
Chairman, Compensation Committee



Agreed on March 1, 2018:


/s/ Daniel A. DeMatteo
Daniel A. DeMatteo






